Citation Nr: 0603510	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  99-19 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for residuals of frostbite of 
the feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 26, 1973, to 
November 6, 1973.  He also had a verified period of active 
duty for training from December 1975 to April 1976.  Service 
medical records indicated that the veteran had another period 
of active duty for training from August 5, 1978, to August 
19, 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

In connection with this appeal, the veteran testified at a 
December 2005 hearing before the undersigned Veterans Law 
Judge.  The record also contains a February 2005 VA Form 21-
4138, which expresses the veteran's intention to withdraw 
from appellate status issues of entitlement to service 
connection for post-traumatic stress disorder, bilateral 
hearing loss, and bilateral tinnitus.  Thus, the Board lacks 
jurisdiction over these matters.  See Hamilton v. Brown, 4 
Vet. App. 528 (1993).  

It is noted that the record contains a July 1998 Board 
decision (addressed further below), which identified that the 
veteran apparently sought to reopen claims of service 
connection for right and left knee disorders and seizure 
disorder.  Additionally, the veteran had raised issues of 
service connection for a back disorder, as well as 
entitlement to nonservice-connected pension.  These matters 
are again referred to the RO for appropriate consideration.  


FINDINGS OF FACT

1.  In an unappealed July 1998 decision, the Board denied a 
claim of service connection for residuals of frostbite of the 
feet, and evidence of record received since this final 
decision is new and material.  

2.  The veteran's service medical records are silent for any 
treatment for or manifestation of frostbite of the feet, and 
the record lacks competent evidence attributing a current 
disability to an in-service injury or event.  


CONCLUSIONS OF LAW

1.  The Board's July 1998 decision is final, and because new 
and material evidence has been thereafter received the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 3.160(d) (2005); 38 C.F.R. §§ 20.1100, 
20.1105 (2005).   

2.  Service connection for frostbite of the feet is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303  (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), must be considered.  

The record contains a November 2001 letter informing the 
veteran of which portion of information should be provided by 
the claimant, and which portion VA will try to obtain on the 
claimant's behalf.  The letter provided the standards for 
service connection.  Additionally, the rating decision on 
appeal, which considered the veteran's claim on the merits, 
illustrated what necessary evidence was lacking.  As such, 
the veteran was effectively notified of information and 
evidence needed to substantiate and complete his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran filed a claim pre-VCAA, and veteran 
received sufficient notification after the rating decision on 
appeal, which appropriately addressed any timing error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (holding that 
any timing error can be cured when VA employs proper 
subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).   See Pelegrini, 18 Vet. App. at 121.  
Pursuant to a July 2002 statement of the case, and a November 
2003 supplemental statement of the case, the veteran was told 
that he could make any comment he wished on the factual 
analysis contained therein.  Also, the veteran reviewed 
numerous adjudications, including the 1998 decision from the 
Board, which contained reasons the claim had not been 
granted, and none of these issuances by VA circumscribed, or 
limited the veteran's right to continue to send in any 
evidence he found relevant.  As such, the principle 
underlying the "fourth element" was generally fulfilled.    

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination or 
opinion when such is necessary to make a decision on the 
claim.  In this case, the record contains the veteran's 
service and personnel records, as well as Oakland VA 
outpatient treatment reports from 1994 to 2003, including a 
March 1997 VA examination.  In response to the November 2001 
VCAA notification letter, the veteran asserted that he was 
getting all of his treatment at the Oakland VA outpatient 
clinic.  At his hearing, the veteran asserted that he had a 
scheduled upcoming appointment regarding his foot.  As 
explained further below, because the record lacks crucial 
evidence that the veteran incurred a disability in service, 
any current treatment records regarding a current disability 
are not relevant to an extent such that a remand should be 
issued.  Similarly, additional VA examination is not 
necessary because the record lacks competent evidence that 
any current disability or symptoms are associated with active 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

Based on the foregoing, VA satisfied its duties to the 
veteran.

Facts

The veteran filed a November 1996 application for 
compensation and referred to, among other things, "frostbite 
feet for service connection 12/75."

The veteran's service medical records do not contain any 
references to complaints of or treatment for frostbite, or 
complaints related to his feet.  A March 1976 Report of 
Medical Examination (just prior to the end of a verified 
period of active duty for training from December 1975 to 
April 1976) rendered a normal clinical evaluation.  The 
veteran's service personnel records indicated that the 
veteran was in Missouri in 1975.

At a March 1997 VA examination, the veteran reported that in 
1975, at Fort Leonard Wood, Missouri, he suffered frostbite 
of both feet.  He stated that he still had burning and 
stinging of both feet, which worsened in the cold.  The 
diagnosis was frost bite injury by history, no evidence on 
examination, and peripheral neuropathy by history was 
suggested.  The examiner further explained that a conclusive 
statement regarding the presence of peripheral neuropathy 
could not be made without further evaluation, and it was 
certainly possible that the veteran had peripheral 
neuropathy.  The veteran had, however, no physical findings 
suggesting chronic skin changes associated with a frostbite 
injury.  

A July 1998 Board decision denied a claim of service 
connection for residuals of frostbite of the feet.  The Board 
considered the veteran's service medical records, and a 
recent March 1997 VA examination, and concluded that even if 
the veteran had peripheral neuropathy, there was no medical 
evidence that related it to a frostbite injury in service.  

Thereafter, evidence added to the claims file included a 
September 1997 VA outpatient record that showed a podiatry 
appointment for foot callus.  

The RO received a July 1998 statement from the veteran in 
which he expressed his dissatisfaction with the Board 
decision.  In May 1999, the veteran filed a VA Form 21-4138 
and stated that he was having problems with frostbite.  A 
June 1999 rating decision denied the claim on the merits.  

A May 2000 treatment record from the Oakland VA outpatient 
clinic referred to recurrence of callus at left post foot 
despite trimming.  In July, the veteran complained of chronic 
left foot pain.  In September, the veteran reported that he 
had had a painful scar of the left heel for 27 years, and he 
suspected a tight boot and possible frostbite  in area.  The 
assessor's impression was scar tissue post heel, and the plan 
was excision of lesion.  

At his hearing, the veteran testified that in December or 
January of 1975 he was going through basic training, and the 
weather was very bad.  The veteran had complained that his 
foot was burning, and he put on double socks.  The veteran 
reported that he had gone to sick call a couple of times, and 
he was given salve.  The veteran stated that he was put on KP 
duty because of his foot.  

Laws and Regulations

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

By "new and material evidence" is meant that which was not 
previously submitted to agency decision makers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the claim.  Hodge, 155 F.3d at 1362.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

As noted above, the June 1999 rating decision did not assess 
the pending appeal under provisions concerning a final 
decision and the necessity of new and material evidence.  
Despite the fact that the RO did not apply 38 U.S.C.A. 
§ 5108, the Board finds that evidence (particularly VA 
treatment records and the veteran's testimony) received since 
the last final denial (the Board's July 1998 decision) is new 
and material such that the claim is reopened.

As such, the totality of the record has been reviewed.  The 
veteran's statements regarding his presence in Missouri in 
1975 appears to be credible given evidence in his service 
personnel file; however, the veteran's service medical 
records lack any indication that the veteran received 
treatment for any injury related to or manifestation of 
frostbite on his feet.  Also, the March 1976 examination is 
silent for any foot abnormality, or abnormality related to a 
residual of frostbite, which is particularly probative 
because that assessment reflects a contemporaneous 
recordation of any physical ailment, or lack thereof, in 
relation to military service.  

Further, the veteran's statement in a VA treatment record 
from 2000 that he had a painful scar on the heel for 27 years 
does not sufficiently counter the military separation 
examination finding of no clinical abnormalities.  Moreover, 
though the veteran suspected that the scar could be due to 
frostbite, as the record does not establish that the veteran 
possesses a recognized degree of medical knowledge, his own 
opinion as to medical diagnosis and/or causation is not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Further, the 1997 VA examination of record found no 
skin disorder associated with frostbite injury.

Additionally, the record lacks competent medical evidence 
providing any etiological link between a current disability 
involving residuals of frostbite of the feet, and military 
service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(recognizing that in order to establish entitlement to 
service connection for a claimed disorder, there must be (1) 
medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability).  

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine cannot be applied.  


ORDER

New and material evidence having been received, the claim of 
service connection for residuals of frostbite of the feet is 
reopened, and service connection for residuals of frostbite 
of the feet is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


